Per Curiam.
According to a decision of this court heretofore made, a party in a cause who attends at the trial for the purpose of testifying in his own behalf, is not entitled to tax against his adversary witness fees for himself.
The plaintiff in this case having given to the defendants’ attorney notice of a motion to retax the costs, stating the charges in the taxed bill against which he objects and the grounds of his objection, pursuant to rule 88, and the defendants offering no proof of the items objected to, and it not appearing by the record or files in the cause that the defendants are entitled to charge for those items, they must be struck out. Hays ads. Williams, 4 Halst. 383.
The plaintiff may therefore enter a rule reducing the costs to the items mentioned in the bill signed by the presiding justice.